Citation Nr: 0304044	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-22 737	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for colon cancer, to 
include as the result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1947.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2001 the Board remanded the case for 
further development.  The case has been returned to the Board 
for further appellate action.  

REMAND

The Board's August 2001 remand directed that the veteran was 
to be provided a dose assessment from the Department of 
Defense pursuant to the provisions of 38 C.F.R. § 3.311 
(2001).  Although the RO complied with other directives of 
the remand, there is no evidence that any attempt was made to 
obtain a dose assessment for the veteran.  Where it is 
determined that a radiogenic disease is manifested and it is 
contended that the disease is the result of exposure to 
ionizing radiation in service, the VA must obtain a dose 
assessment.  38 C.F.R. § 3.311(a).  The language of the 
regulation is not discretionary.  ("An assessment will be 
made...")  Colon cancer is listed as "radiogenic disease" 
under provisions of 38 C.F.R. § 3.311.  After the dose 
assessment is obtained, if it is determined that the veteran 
was exposed to radiation, the RO must refer the case to the 
VA Under Secretary for Benefits for further consideration.  

As the RO has not fully complied with the 2001 remand 
additional development is mandatory.  Stegall v. West, 11 
Vet. App 268 (1998).  

Accordingly, this case is remanded for the following actions:

1.  The RO must develop the claim for 
service connection for colon cancer under 
38 C.F.R. § 3.311, to include obtaining a 
dose assessment from the Department of 
Defense.  If it is determined that the 
veteran was exposed to ionizing 
radiation, the case should be referred to 
the VA Under Secretary for Benefits for 
an opinion as to whether the veteran's 
colon cancer is related to exposure to 
ionizing radiation in service.

2.  After the development requested has 
been completed, the RO should review the 
claims file to ensure that the 
development is in compliance with the 
directives of this remand.  The RO must 
also review the file to ensure that the 
provisions of 38 C.F.R. § 3.311 have been 
fully complied with.  If the record is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


